Filed 5/16/22 P. v. Floyd CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B310389

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. YA093700)
         v.

ROBERT ELWOOD FLOYD,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of
Los Angeles County, Curtis B. Rappé, Judge. Sentenced vacated
and cause remanded with directions.
      Lillian Hamrick, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill and Michael R.
Johnsen, Supervising Deputy Attorneys General, for Plaintiff and
Respondent.
                      ________________________
      Following Robert Elwood Floyd’s 2017 conviction on
10 counts of second degree robbery (Pen. Code, § 211)1 and
two counts of attempted robbery (§§ 211, 664) arising from a
crime spree targeting businesses in South Los Angeles, the trial
court sentenced Floyd to an aggregate indeterminate state prison
term of 447 years to life under the three strikes law (§§ 667,
subds. (b)-(i), 1170.12). We affirmed Floyd’s convictions, as well
as those of his confederate and codefendant, Christopher
Augustine, and rejected Floyd’s challenges to his sentence, but
remanded the case to allow the trial court to exercise its
discretion under new legislation, effective January 1, 2019, to
strike or dismiss the prior serious felony enhancements imposed
pursuant to section 667, subdivision (a). (People v. Floyd
(Aug. 20, 2019, B284321) [nonpub. opn.].)
      Prior to the hearing on remand, the district attorney moved
to resentence Floyd by dismissing all prior strike convictions and
sentencing enhancements. The trial court declined to exercise its
discretion to resentence Floyd, including by striking the prior
serious felony enhancements, and reimposed the original
sentence.
      In his opening brief in this appeal Floyd contends the trial
court misunderstood its discretion to resentence him on remand
under People v. Buycks (2018) 5 Cal.5th 857 and former
section 1170, subdivision (d)(1), and abused its discretion in


1     Statutory references are to this code unless otherwise
stated.



                                2
declining to strike the prior serious felony enhancements. He
also contends he is entitled to have his sentence reduced by
striking the now-invalid prior prison term enhancements
imposed under former section 667.5, subdivision (b), pursuant to
amendments made by Senate Bill No. 136 (2019-2020 Reg. Sess.)
(Stats. 2019, ch. 136, § 1) (Senate Bill 136), which, effective
January 1, 2020, limited that enhancement to defendants who
had been convicted of certain sexually violent offenses.
       The Attorney General agrees the prior prison term
enhancements must be struck in light of Senate Bill 136, but
argues the trial court properly understood, and did not abuse, its
discretion in reimposing Floyd’s original sentence. However,
noting that Assembly Bill No. 1540 (Stats. 2021, ch. 719, § 3.1)
(Assembly Bill 1540), effective January 1, 2022, enacted new
section 1170.03, which replaced and substantially revised the
recall and resentence provisions of former section 1170,
subdivision (d)(1), the Attorney General suggests, in the interests
of judicial efficiency, this court could remand for reconsideration
of the district attorney’s motion for resentencing without
reaching the merits of Floyd’s claim that the court abused its
discretion in ruling on the district attorney’s motion.
       While contesting aspects of the Attorney General’s
retroactivity analysis, in his reply brief Floyd joins the
recommendation that the matter be remanded for the trial court
to reconsider the district attorney’s recall and resentencing
request under current law. We agree such a remand is the
appropriate resolution of this appeal.




                                 3
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Floyd’s Original Sentence and Appeal
       After denying Floyd’s motion to strike his two prior strike
convictions (a 2007 conviction for attempted robbery and a 2010
conviction for first degree burglary) pursuant to People v.
Superior Court (Romero) (1996) 13 Cal.4th 497, the trial court
sentenced Floyd as a third strike offender to consecutive 25-year-
to-life sentences on each of the 12 counts of robbery or attempted
robbery for which he had been convicted (a total of 300 years). In
addition, on each count the court imposed two 5-year prior
serious felony enhancements (120 years) and two additional one-
year prior prison term enhancements (24 years). On three of the
counts the jury also found true the allegation a principal had
been armed with a firearm within the meaning of section 12022,
subdivision (a)(1). The court added three 1-year enhancements
on each of those counts, for a total aggregate indeterminate
sentence of 447 years to life.2
       We affirmed Floyd’s convictions on direct appeal and
rejected his arguments the trial court had abused its discretion
by declining to dismiss his two prior strike convictions; the court
was unaware it had discretion to impose concurrent sentences for
multiple robberies committed on the same occasion; and his
sentence, which we acknowledged was the practical equivalent of
a sentence of life in prison without the possibility of parole,

2     The maximum sentence for 10 counts of second degree
robbery and two counts of attempted second degree robbery,
without prior strike convictions or enhancements, is 15 years
four months. (See § 213, subds. (a)(2) [triad for second degree
robbery is two, three or five years], (b) [triad for attempted
second degree robbery is 16, 24 or 36 months].)



                                 4
constituted cruel or unusual punishment in violation of the
federal or state Constitutions. However, explaining that Senate
Bill No. 1393 (Stats. 2018, ch. 1013, §§ 1 & 2), which had been
enacted and became effective while Floyd’s appeal was pending,
now allowed the trial court to exercise discretion to strike or
dismiss “in the furtherance of justice” the previously mandatory
section 667, subdivision (a), prior serious felony enhancement, we
remanded the matter for the trial court to exercise its discretion
with respect to those enhancements.
      2. The District Attorney’s Motion
       Following issuance of the remittitur on December 2, 2019,
the trial court set the matter for a status conference at which
Floyd’s counsel requested an opportunity to submit a motion
concerning resentencing. After a number of continuances, in
December 2020 Floyd’s counsel filed a motion asking the court to
exercise its discretion to strike all enhancements, arguing, in
part, the original sentence was extremely harsh and
disproportionate to the crimes for which Floyd had been
convicted, the sentence was reflective of the legal system’s
systemic discrimination against Black people, and Floyd’s
behavior in prison demonstrated his rehabilitation and intent to
follow the law.
       The prosecutor filed his own “People’s Motion Regarding
Remitt[itur] and Sentencing” on December 15, 2020, noting that
George Gascón became district attorney on December 7, 2020 and
had issued Special Directive 20-08 regarding sentencing
enhancements and allegations. The special directive, which was
attached to the motion, states, in part, “[T]he current statutory
ranges for criminal offenses alone, without enhancements, are
sufficient to both hold people accountable and also to protect



                                5
public safety.” In accordance with the special directive the
motion stated, “and in the interest of justice, the People hereby,
join in the Defendant’s motion to strike all alleged sentence
enhancement(s) and/or move to dismiss all alleged sentence
enhancements named in the information for all counts.”
      3. The January 15, 2021 Resentencing Hearing
      At the initial resentencing hearing on January 15, 2021
Floyd’s counsel argued the trial court had the authority to
reconsider Floyd’s entire sentence and was not limited, as the
court indicated, to deciding whether to strike or dismiss the five-
year serious felony enhancements. Counsel added that the
prosecutor had filed his own motion supporting such
reconsideration. The court asked if the prosecutor’s motion was
made pursuant to section 1170, subdivision (d)(1), which
authorized various officials, including the district attorney who
had prosecuted a defendant, to ask the court to recall the
defendant’s sentence and to resentence the defendant “in the
same manner as if they had not previously been sentenced.”3

3     Prior to January 1, 2022 section 1170, subdivision (d)(1),
provided, “When a defendant . . . has been sentenced to be
imprisoned in the state prison . . . the court may . . . at any time
upon the recommendation of the secretary [of the California
Department of Corrections and Rehabilitation (CDCR)] or the
Board of Parole Hearings . . . or the district attorney of the county
in which the defendant was sentenced, recall the sentence and
commitment previously ordered and resentence the defendant in
the same manner as if they had not previously been sentenced,
provided the new sentence, if any, is no greater than the initial
sentence. . . . The court may consider postconviction factors,
including, but not limited to, the inmate’s disciplinary record and
record of rehabilitation while incarcerated, evidence that reflects
whether age, time served, and diminished physical condition, if


                                  6
Floyd’s counsel responded, “It would certainly come under
1170(d).” The court then commented, “That’s a formal
recommendation, and normally that’s accompanied by reasons.
What I have here is nothing case specific. It’s simply, we’ve got a
directive, and his directive is not binding on me. I have to
exercise my discretion.” Explaining it wanted to be sure it was
following proper procedure, the court said to the prosecutor, “I
think you ought to file a request stating your reasons.” “I think I
should go on and decide the five year priors issue. And then you
can file, the People can file their request and the reasons, and we
can set that for a hearing.”
       Floyd’s counsel agreed the court was not bound by the
special directive but argued it was in the interest of justice to
resentence Floyd as requested by the district attorney. He
articulated some of the reasons discussed in his motion, including
Floyd’s behavior while incarcerated, that justified imposing a
lesser sentence.
       After Floyd’s counsel addressed the issue, the prosecutor
and the court debated whether an additional, more formal motion
was required under section 1170, subdivision (d)(1).4 During the


any, have reduced the inmate’s risk for future violence, and
evidence that reflects that circumstances have changed since the
inmate’s original sentencing so that the inmate’s continued
incarceration is no longer in the interest of justice.” (Stats. 2020,
ch. 29, § 14.)
4     The district attorney’s two-page motion did not cite
section 1170, subdivision (d)(1). However, the attached special
directive stated it applied to “cases referred to the Superior Court
under Penal Code section 1170(d)(1).” The Attorney General
acknowledges former section 1170, subdivision (d)(1), did not
require a recall request be presented in any particular form and


                                  7
discussion, the prosecutor orally moved to dismiss all
enhancements pursuant to section 1385.
       Ultimately, the court declined to modify Floyd’s sentence,
making somewhat contradictory comments as to whether it was
solely deciding whether to strike the prior serious felony
enhancements or was also considering its discretion to recall the
sentence under section 1170, subdivision (d)(1). On the one hand,
the court stated, “[A]t this stage of the proceedings, I don’t think
it would be in the furtherance of justice for me to recall and
resentence him under 1170(d). I don’t think it’s sufficient that I
would exercise my discretion, and I don’t, to strike the five-year
priors. I would be very open to doing it if it had a little more
history behind it, and I’m saying that as an incentive to your
client to keep working on this. I would like to see a pattern of
behavior in prison where the prison’s actually daily contact and
close-up evaluation of him could convince the court that there
was real progress. I’d be happy to do it if I saw tangible results.”
       On the other hand, the court also stated, “If this were here
before me under 1170(d), the court would exercise discretion and
proceed accordingly, but [the district attorney has] not give[n] me
real reasons.” “I have a conclusionary statement from the DA.
They don’t like the law. . . . That’s not something I’m going to
exercise my discretion on. At any rate, pursuant to the court’s
limited remand, the court declines to exercise its discretion and
strike the five-year priors. They’re reimposed on all counts
consecutively.”



agrees the district attorney’s motion asking the court to strike or
dismiss all sentencing enhancements could properly be construed
as a recommendation pursuant to that statute.



                                 8
       The minute order from the January 15, 2021 hearing
states, “Counsel for the People make a motion to withdraw[]
strike priors and other enhancements and seek to dismiss per
Penal Code 1385. The court does not exercise [its] discretion on
the district attorney’s request.” With respect to the remand from
this court, the order states, “The court does not strike the above-
referenced priors and hereby re-imposes them.”
       At the request of defense counsel the court continued the
resentencing hearing to April 16, 2021 to provide an opportunity
to present additional information “regarding further reasons to
possibly resentence the defendant.”
      4. The April 16, 2021 Continued Hearing
      There were no additional filings in the matter between the
January and April 2021 hearings. At the further hearing on
April 16, 2021 the court initially stated the issue before it was
whether to exercise its discretion to strike or dismiss the prior
serious felony enhancements. Defense counsel conceded he had
no additional information, but argued at some length that the
court should exercise its discretion to reduce Floyd’s overall
sentence. Floyd also addressed the court. The court again
declined to reduce the sentence, stating once more that it would
consider a recall request by prison officials after Floyd had shown
additional rehabilitative efforts. The court reimposed Floyd’s
original aggregate indeterminate sentence of 447 years to life.
      Floyd filed timely notices of appeal from the orders filed
following the January 15 and April 16, 2021 hearings. We
consolidated the two appeals.




                                 9
                           DISCUSSION
      1. The One-year Prior Prison Term Enhancements,
         Whether Imposed or Stayed, Must Be Struck
      When Floyd was sentenced in 2017, section 667.5,
subdivision (b), provided, when a defendant was convicted of any
felony, other than certain violent felonies, for which a prison
sentence was imposed, “in addition and consecutive to any other
sentence therefor, the court shall impose a one-year term for each
prior separate prison term or county jail term imposed under
subdivision (h) of Section 1170.” (Stats. 2012, ch. 43, § 22.)
Senate Bill 136 limited the applicability of section 667.5,
subdivision (b)’s one-year sentence enhancement for prior prison
terms to defendants who had previously served a prison term for
sexually violent offenses as defined in Welfare and Institutions
Code section 6600, subdivision (b). As the Attorney General
acknowledges, this ameliorative amendment applies to nonfinal
judgments on appeal. (See generally In re Estrada (1965)
63 Cal.2d 740, 748 [for a nonfinal conviction, “where the
amendatory statute mitigates punishment and there is no saving
clause, the rule is that the amendment will operate retroactively
so that the lighter punishment is imposed”].)
      Floyd and the Attorney General agree the one-year prior
prison term enhancements based on Floyd’s prior convictions,
some of which were imposed and others that were stayed, must
be struck from his sentence. We agree as well. In addition to any
other changes that may be ordered on remand, in resentencing
Floyd the trial court is to strike all section 667.5, subdivision (b),
enhancements.5

5    In the past when, as here, the trial court imposed the
maximum possible sentence, an appellate court would simply


                                 10
      2. A Remand for Reconsideration of the District Attorney’s
         Motion To Recall Floyd’s Sentence and To Resentence
         Him Will Promote Efficiency and Serve the Interests of
         Justice
       As this court held in People v. McCallum (2020)
55 Cal.App.5th 202, 210-211 and again several weeks later in
People v. Frazier (2020) 55 Cal.App.5th 858, 864-865, we review
for an abuse of discretion a trial court’s decision not to recall a
sentence for possible resentencing pursuant to former
section 1170, subdivision (d)(1), after receiving a letter requesting
it do so from one of the individuals designated in the statute.
Moreover, we held, “nothing in [former] section 1170,
subdivision (d)(1), requires the court to state its reasoning when


strike an invalid enhancement and direct the trial court to
prepare an amended abstract of judgment, rather than return the
matter for the court to exercise its sentencing discretion anew.
(See People v. Buycks, supra, 5 Cal.5th at p. 896, fn. 15; People v.
Lopez (2019) 42 Cal.App.5th 337, 342.) Because we adopt the
parties’ recommendation to remand the cause to permit the trial
court to evaluate the district attorney’s request to resentence
Floyd pursuant to section 1170.03, we need not decide whether
that general principle would apply to preclude a defendant from
benefitting from Senate Bill No. 81 (2021-2022 Reg. Sess.)
(Stats. 2021, ch. 721, § 1), which added subdivision (c) to
section 1385, requiring the court at sentencings occurring after
the legislation’s January 1, 2022 effective date and subject to
certain exceptions, to dismiss pleaded and proved enhancements
under specified conditions, including, as potentially applicable to
Floyd, when multiple enhancements have been alleged,
application of the enhancements could result in a sentence of
more than 20 years, an enhancement is based on a conviction
more than five years old and the current offense is connected to
mental illness. (§ 1385, subd. (c)(3)(B), (C), (D) & (H).)



                                 11
declining to exercise its discretion in response to the Secretary’s
recommendation. It is a fundamental tenet of appellate review
that we presume on a silent record the court properly exercised
its discretion.” (Frazier, at p. 868.)
       The Attorney General argues a fair reading of the
transcripts from the two resentencing hearings shows the trial
court understood it had discretion to recall Floyd’s sentence
under former section 1170, subdivision (d)(1), and determined not
to do so because it believed Floyd’s positive record while
incarcerated, as outlined by Floyd’s counsel, was too brief to
outweigh the factors that led the court to impose his original
sentence, not because it concluded the district attorney’s motion
based on the special directive was improper. That decision, the
Attorney General insists, was neither arbitrary nor irrational—
that is, not an abuse of discretion.
       Nonetheless, the Attorney General acknowledges that
section 1170.03, added to the Penal Code by Assembly Bill 1540,
fundamentally altered the required procedure in the trial court
following a request for recall and resentencing. Most
significantly, with respect to a request from the district attorney,
as here, section 1170.03, subdivision (b)(2), provides, “There shall
be a presumption favoring recall and resentencing of the
defendant, which may only be overcome if a court finds the
defendant is an unreasonable risk to public safety, as defined in
subdivision (c) of Section 1170.18”—that is, if the defendant is
likely to commit a violent felony commonly known as a “super
strike” or crime requiring sex offender registration (see People v.
DeHoyos (2018) 4 Cal.5th 594, 598-599).
       The trial court, of course, when denying in the first several
months of 2021 the district attorney’s request to recall Floyd’s




                                 12
sentence and resentence him pursuant to former section 1170,
subdivision (d)(1), did not apply the presumption in favor of
resentencing now mandated by section 1170.03, which only
became effective on January 1, 2022. Although the Attorney
General argues the new statute does not apply retroactively to
rulings previously made under former section 1170,
subdivision (d)(1), because the district attorney could simply file a
new recall request, the Attorney General suggests considerations
of judicial efficiency support a remand for reconsideration of the
district attorney’s motion in light of section 1170.03 without
regard to the merits of Floyd’s claims on appeal.
       Floyd disagrees with the Attorney General’s position on the
retroactivity of section 1170.03—an issue we need not decide—
but agrees, as do we, a remand without addressing the merits of
his appellate claims is prudent. If, as seems likely, Floyd’s
sentence is recalled and he is resentenced pursuant to
section 1170.03,6 the court will necessarily address not only
whether to impose any of the five-year prior serious felony
enhancements (let alone 24 of them) but also whether to dismiss
either or both of the prior strike convictions on any of the

6      As discussed, the presumption in favor of resentencing
following a request from the district attorney (or the secretary of
the CDCR or the parole board) may be overcome only if the court
determines the defendant is likely in the future to commit one of
several enumerated violent felonies or a crime requiring sex
offender registration. Although that forward-looking
determination is for the trial court in the first instance, it is
significant that none of Floyd’s prior crimes—that is, neither of
his two prior serious felony convictions nor any of his 12 current
robbery and attempted robbery convictions—falls into those
categories.



                                 13
12 counts and whether to run the sentences on any of those
counts concurrently rather than consecutively. A remand as
agreed to by both parties, accordingly, effectively moots any other
issues presented by this appeal.
                          DISPOSITION
       Floyd’s sentence is vacated, and the cause remanded with
directions to the trial court to reconsider the district attorney’s
recall request under current law and, if Floyd is resentenced, to
apply all ameliorative legislation enacted since his original
sentencing in 2017.




                                      PERLUSS, P. J.

      We concur:



            SEGAL, J.



            FEUER, J.




                                 14